internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-113868-99 date date legend distributing forco distributing subsidiary controlled country x business a business b business c plr-113868-99 date date date this letter responds to your letter dated date requesting rulings as to certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date january february march and date the information submitted for consideration is summarized below distributing sometimes referred to hereinafter as taxpayer is a domestic_corporation and the common parent of a consolidated_group the d group with a fiscal_year ending on date distributing was formed on date in what is represented to have been a transaction qualifying under sec_351 of the internal_revenue_code distributing has a single class of common_stock outstanding all shares of which are owned by forco a country x corporation distributing is a holding_company that owns all of the stock of two domestic corporations distributing and subsidiary distributing is a domestic_corporation in the d group engaged in business a prior to the incorporation of distributing all of the outstanding_stock of distributing was directly owned by forco subsidiary is a domestic_corporation in the d group engaged directly and indirectly through its wholly owned subsidiaries in business b subsidiary was formed on date in what is represented to have been a transaction qualifying under sec_351 of the code controlled is a domestic_corporation in the d group engaged directly and indirectly through its wholly owned subsidiaries in business c all of controlled’s outstanding_stock is owned by distributing financial information has been received indicating that distributing through distributing and subsidiary distributing and controlled each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years taxpayer has provided sufficient documentation that management systemic and plr-113868-99 other problems exist under the current corporate structure in which controlled is controlled by distributing specifically the current structure of operating business a and business c with common ownership interferes with the ability of the management of distributing and controlled to focus on their respective businesses the separation will allow the management of each to make decisions based on factors relevant to each business’ success accordingly to improve the fit and focus of the operations of business a and business c the following transactions are proposed i forco will incorporate forco sub under the laws of country x through a contribution of a portion of its stock in distributing along with certain other stock and assets the portion of the distributing stock to be contributed by forco to forco sub will be equal to the net_book_value of controlled ii forco sub will incorporate newco a domestic_corporation through a contribution of all of the stock in distributing received in step i above iii to the extent necessary to eliminate any excess_loss_account ela in its controlled stock distributing will make a cash contribution to controlled iv distributing will distribute all of the controlled stock to distributing v distributing will distribute all of the controlled stock to newco in exchange for the distributing stock held by newco the following representations have been made with respect to the proposed transactions a the indebtedness owed by controlled to distributing after the distribution of the controlled stock will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing and controlled is representative of each corporation’s present operation and there have been no substantial operational changes since the date of the last financial statements submitted d following the distribution of the controlled stock to distributing distributing and controlled will each continue the active_conduct of its business independently and with their own separate employees plr-113868-99 e the distribution of the controlled stock is carried out for the following corporate business_purpose to effect fit and focus the distribution of the controlled stock is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of its stock in or securities of distributing after the transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution j other than trade account indebtedness created in the ordinary course of business through continuing transactions at terms comparable to those which could be obtained in an arm’s-length transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distributions except for amounts owed by distributing to controlled resulting from intercompany loans there is no intercorporate debt existing between distributing and controlled and none has been canceled forgiven or discounted k immediately before the distributions items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 l payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m none of the parties to the transaction are investment companies as defined in sec_368 and iv n less than percent of the total combined voting power of all classes of plr-113868-99 distributing stock entitled to vote and less than percent of the total value of shares of all classes of distributing stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of the distribution of the controlled stock to distributing determined after applying sec_355 o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled p the indebtedness owed by controlled to distributing after the distribution of the controlled stock will not constitute stock_or_securities q no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing r the five years of financial information submitted on behalf of distributing and controlled is representative of each corporation’s present operation and there have been no substantial operational changes since the date of the last financial statements submitted s the financial information submitted on behalf of subsidiary for each year of its existence is representative of subsidiary’s present operation and with regard to subsidiary there have ben no substantial operational changes since the date of the last financial statements submitted t immediately after the transactions at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 u the assets representing business b of subsidiary represent at least five percent of the total gross assets of subsidiary v following the transactions distributing and controlled will each continue the active_conduct of its business independently and with its own separate employees w the distribution of the controlled stock is carried out for the following corporate business_purpose to effect fit and focus the distribution of the controlled stock is motivated in whole or substantial part by this corporate business_purpose plr-113868-99 x there is no plan or intention by forco to sell exchange transfer by gift or otherwise dispose_of its stock in or securities of forco sub distributing or controlled after the transaction y there is no plan or intention by forco sub to sell exchange transfer by gift or otherwise dispose_of its stock in or securities of controlled or newco after the transaction z there is no plan or intention by newco to sell exchange transfer by gift or otherwise dispose_of its stock in or securities of controlled after the transaction aa there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction bb there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business cc distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution dd other than trade account indebtedness created in the ordinary course of business through continuing transactions at terms comparable to those which could be obtained in an arm’s-length transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distributions except for amounts owed by distributing to controlled resulting from intercompany loans there is no intercorporate debt existing between distributing and controlled and none has been canceled forgiven or discounted ee immediately before the distributions items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 ff payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length gg none of the parties to the transaction are investment companies as defined plr-113868-99 in sec_368 and iv hh less than percent of the total combined voting power of all classes of distributing stock entitled to vote and less than percent of the total value of shares of all classes of distributing stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of the distribution determined after applying sec_355 ii the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled jj distributing distributing controlled and forco will each pay their own expenses if any incurred in connection with the transactions kk forco and forco sub are corporations as defined in sec_7701 and are foreign_corporations ll none of distributing distributing or controlled are foreign_corporations mm neither distributing nor distributing is publicly traded nn prior to the distributions neither distributing nor controlled has any direct foreign shareholders oo distributing distributing and controlled have not been united_states real_property holding corporations as defined in sec_897 at any time during the five year period ending on the date of the proposed distributions pp distributing distributing and controlled will not be united_states real_property holding corporations immediately prior to the distributions qq other than the stock of distributing forco will not contribute any other u s asset or u s branch to forco sub as part of its contribution based solely on the information submitted and representations set forth above we rule as follows solely for federal_income_tax purposes the distribution of the controlled stock by distributing to newco will be characterized as the distribution of the controlled stock by distributing to forco followed by a deemed contribution of the plr-113868-99 controlled stock by forco to forco sub followed by a deemed contribution of the controlled stock by forco sub to newco no gain_or_loss will be recognized by distributing upon the transfer of property to controlled in constructive exchange for controlled stock as described above sec_351 no gain_or_loss will be recognized by controlled upon the receipt of property in constructive exchange for controlled stock sec_1032 controlled’s basis in the property received will be the same as the basis of such property in the hands of distributing immediately prior to the transaction sec_362 the basis of the controlled stock in the hands of distributing will be increased by an amount equal to the basis of the property transferred by distributing to controlled sec_358 the holding_period of the distributing assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of the controlled stock to distributing as described above sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing upon its receipt of the controlled stock sec_355 the aggregate basis of the distributing and controlled stock in the hands of distributing after the first distribution will be the same as the basis in the distributing stock held by distributing immediately before the first distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by distributing will include the holding_period of its distributing stock provided that such distributing stock is held as a capital_asset on the date of the first distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 no gain_or_loss will be recognized by distributing upon the distribution of plr-113868-99 the controlled stock to forco as described in ruling above sec_355 no gain_or_loss will be recognized by distributing under sec_367 upon the distribution of the controlled stock to forco as described in ruling above sec_1_367_e_-1 no gain_or_loss will be recognized by and no amount will be included in the income of forco upon its receipt of the controlled stock sec_355 the aggregate basis of the distributing and controlled stock in the hands of forco after the distribution described in ruling above will be the same as the basis in the distributing stock held by forco immediately before such distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by forco will include the holding_period of forco’s distributing stock provided that such distributing stock is held as a capital_asset on the date of the distribution of the controlled stock to forco sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 application of sec_1504 is hereby waived provided that after the transactions newco and its subsidiaries constitute an affiliated_group_of_corporations within the meaning of sec_1504 newco and its includible subsidiaries may join in the filing of a consolidated federal_income_tax return from the date they become members of a consolidated_group of which newco is the common parent and for subsequent taxable years no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not directly covered by the above rulings in particular no opinion is expressed on the qualification under sec_351 of the deemed contribution of the controlled stock by forco to forco sub or the deemed contribution of the controlled stock by forco sub to newco in addition no opinion is expressed on whether any or all of the above described foreign_corporations are passive foreign investment companies pfics within the meaning of sec_1297 and the related regulations to be promulgated if it is determined that any of the above described foreign_corporations are pfics no opinion is expressed related to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not recognized regulations under sec_1291 may require gain recognition notwithstanding any other provisions of plr-113868-99 the code the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayers and accompanied under penalty of perjury statements executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transactions should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely by assistant chief_counsel corporate lewis k brickates assistant to chief branch
